                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ADAM LEE ELDRIDGE                                                                      PLAINTIFF

V.                                                       CIVIL ACTION NO. 1:19-CV-23-SA-DAS

BP AMERICA PRODUCTION COMPANY, and
BP EXPLORATION & PRODUCTION, INC.                                                    DEFENDANT

                                    ORDER DISMISSING CASE

        The Plaintiff filed his complaint against the Defendants in the Eastern District of Louisiana

on August 31, 2018. On January 23, 2019 that Court ordered that the action be transferred to the

Northern District of Mississippi. The Clerk of this Court opened the action the following day,

sending notices to counsel, including notices to Plaintiff’s counsel of failure to be admitted to

practice. Counsel for the Plaintiff did not move to withdraw, enter an appearance, associate local

counsel, nor move to be admitted pro hac vice. On February 28 this court entered its Order [15]

requiring counsel for the plaintiff to move for admission, to withdraw, or to dismiss the action

within fourteen days. They failed to comply with the order of the court. On April 2, 2019, this

Court entered and Order to Show Cause [18] as to why this case should not be dismissed for failure

to comply with this Court’s previous orders. The Plaintiff again failed to respond, and has not

participated in the prosecution of this case since its filing.

        This CASE is DISMISSED without prejudice under Federal Rule of Civil Procedure 41(b)

for failure to prosecute and failure to comply with this Court’s orders.

        It is SO ORDERED, on this the 5th day of June, 2019.

                                                        /s/ Sharion Aycock
                                                        UNITED STATES DISTRICT JUDGE
